 



EXHIBIT 10.A.1
AMENDMENT NO. 1 TO THE
EL PASO CORPORATION
 
1995 COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS
     WHEREAS, El Paso Corporation (the “Company”) maintains the El Paso
Corporation 1995 Compensation Plan for Non-Employee Directors (the “Plan”),
amended and restated effective as of December 4, 2003; and
     WHEREAS, Section 9.7 of the Plan permits the Board of Directors or the
Management Committee (as defined in the Plan) from time to time to amend the
Plan, in whole or in part; and
     WHEREAS, it is intended hereby to amend the Plan to comply with
Section 409A of the Internal Revenue Code of 1986, as amended.
     NOW, THEREFORE, the Plan is amended as follows:
     1. Section 5.5 is hereby added to the Plan to read as follows:
     “5.5 Deferrals During 2005
     Notwithstanding anything herein to the contrary, any deferrals made
pursuant to Section 5.2 during the calendar year 2005 (and any Conversion
Premium set forth in Section 6.2(a) thereon) shall be deemed to be made under
the 2005 Compensation Plan for Non-Employee Directors (“2005 Plan”) and any such
deferrals (and Conversion Premium) shall subject to the corresponding
provisions, including the payment features, of the 2005 Plan.”
     2. Section 7.3 is hereby added to the Plan to read as follows:
     “7.3 Long- Term Equity Credit During 2005
     Notwithstanding anything herein to the contrary, any Long-Term Equity
Credit made pursuant to Section 7.1 during the calendar year 2005 shall be
deemed to be made under the 2005 Plan, and such Long-Term Equity Credit shall be
subject to the corresponding provisions, including the payment features, of the
2005 Plan.”
     IN WITNESS WHEREOF, this amendment has been executed by the undersigned,
thereunto duly authorized, effective as of January 1, 2007.

            EL PASO CORPORATION
      By:      /s/ Susan B. Ortenstone                      

     ATTEST:

             
 
           
 
  By:   /s/ Marguerite Woung-Chapman    
 
           
 
      Corporate Secretary    

 